DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 4, 5, 9, 15, 16 mention various elements at a maximum amount (e.g. “nickel in an amount not exceeding 1.0 weight percent”).  Applicant’s representative clarified that the phrase “in an amount” in these claims means that the alloy contains the recited element(s) in a non-zero amount. 
Information Disclosure Statement
As previously stated, on the information disclosure statement (IDS) submitted on 4/9/2018, several of the Non-Patent Literature Document citations in that IDS were crossed out and not considered, as the citations did not include a publication date, and the examiner could not locate one. Applicant’s representative pointed out the dates of said NPL documents were listed in the footer of these documents. The examiner hereby attaches an initialed copy, with said dates added as necessary, see 37 CFR 1.98(b), MPEP 609.04(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11, 14-18, 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "about" in claims 1, 6, 7, 10 and 11 is a relative term which renders the claims indefinite.  For instance, it is unclear if 14.5% Si, 14% Si, 14.7%Si, etc. is within the scope of the instant minimum of “about 15 % Si”. Said term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Applicant’s representative argued that “about” is not indefinite, and pointed out “[a]cceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification.” MPEP 2173.05(b). The examiner acknowledges this, but is still uncertain the scope intended by said term, given the instant specification. Moreover, if “about 0.3% magnesium” is definite because infringement can clearly be assessed by use of a scale (per guidance of W.L. Gore & Associates, Inc. v. Garlock, 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983)), does this mean ranges of Mg of: 0.2 % Mg, 0.24% Mg are clearly outside “about 0.3% Mg” (based on the significant digits listed in the claim, together with the assessment that can be determined by a scale)? It is unclear the intended scope of “about”, in light of the instant specification.
Claims dependent on the above rejected claim are likewise rejected under this statute. Appropriate correction/explanation is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 14, 15, 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0250683 A1).

Claim 1

cl. 8
cl. 17
cl. 10
cl. 11
Claim 12
cl. 13
Claim 14
cl. 15
cl. 16
Wang
Si
14.1-17



about 15%

14.1-17
14.5-15.5
14.1-15.9


5-14
Mg
about 0.3-0.6



about 0.4

0.3-0.6
0.35-0.45
about 0.3-0.6
≤0.5

0.2-0.55
Cu
≤2.0



about 1.5

0-2.0
1.0-2.0

0.5-2.0

0-1.5
Fe

≤0.8 (cl. 2)




0-0.8
0-0.4

≤0.8

0.2-1.2
Mn

≤1.0 (cl. 2)




0-1.0
0-0.5

≤1.0

0.1-0.6
Ni

≤1.0 (cl. 4)
≥0.1
≥0.1

0.1-0.6
0-1.0
0.1-0.6


≤1.0
0-0.5
Ti

≤0.5 (cl. 4)
≥0.1
≥0.1

0.1-0.3
0-0.5
0.1-0.3


≤0.5
≤0.15
Zr

≤0.5 (cl. 5)
≥0.1
≥0.1

0.1-0.3
0-0.5
0.1-0.3


≤0.5
0-0.2% Zr, V
V

≤0.5 (cl. 5)
≥0.1
≥0.1

0.1-0.3
0-0.5
0.15-0.3


≤0.5

Sr

50-1000ppm (cl. 6)



50-100ppm
50-1000ppm 
50-100ppm 


50-1000ppm 
≤0.015
P

10-100ppm (cl. 7)



10-50ppm
10-100ppm
10-50ppm


10-100ppm
-
Zn

≤0.5 (cl. 9)

≤0.5


0-0.8
0-0.5



0-0.8
Al
≥75







≥75


balance

Table 1: instant claims vs. Wang
Wang teaches an Al-Si alloy composition that is suitable for die casting (Wang at cl. 12), which overlaps the claimed ranges of Mg, Cu, Fe, Mn, Ni, Ti, Zr, V, Sr, Zn, and Al (instant claims 1-6, 14, 15, 17, see Table 1 above for comparison). Concerning the range of Al taught by Wang, Wang implies a maximum of 94.5% aluminum (given the minimum ranges of elements taught 
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning instant claim 3, Wang teaches ranges of Fe and Mn that are within 25% of each other, and additionally teaches a Mn/Fe ratio of ≥1.0 for cast components [0044], and therefore meets the instant limitation.
Concerning instant claim 18, Wang teaches a high pressure die casting said alloy into an article (see Wang at cl. 12, Fig. 1).
Concerning instant claim 20, it would have been within the level of one of ordinary skill in the art to have die cast the Al-Si alloy of Wang into a transmission clutch housing, because Wang teaches die casting said Al-Si alloy into a variety of automotive parts that require excellent casting and high mechanical properties [0001].

Claims 7-12, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0250683 A1) in view of EP 3176275A1 (EP’275) and ASM Casting Vol 15, pp. 240-254.

Wang does not mention the presence of Phosphorus (P) in a range of 10-100ppm (cl. 7, 12, 16) or 10-50 ppm (cl. 11). However, EP’275 teaches holding P to a maximum of 0.002% (≤20ppm) is beneficial for substantially similar Al-Si die casting alloys. ASM Casting Vol. 15 further explains that P is detrimental to the modifying effect of Sr (wherein Wang and EP’275 both teach a Sr modified Al-Si casting alloys), and therefore P is typically kept to low levels (5-10ppm) in order to not affect the modifying effect of Sr (otherwise, more Sr would need to be added to counteract higher P levels); see ASM Casting Vol 15, p 249, 3rd column. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to have minimized P to ≤20ppm or ≤10ppm as taught by EP’275 and ASM Casting to obtain the known benefits related to the modifying effect of Al-Si alloys with added Sr.
Concerning claims 7-9, 11, 16, see Table 1 above for comparison with Wang. Wang teaches overlapping ranges of Si, Mg, Cu, Fe, Mn, Ni, Ti, Zr, V and Sr. 
Concerning claim 10 which mentions “about 15% Si”, the range of Si taught by Wang of “approximately 14% Si” is held to be a close approximation of the claimed range (see also 112(b) rejection above).
More particularly concerning claim 8,  EP’275 teaches 0.05-0.30% Zr is present to increase mechanical properties [0013], and ≤0.2% V and ≤0.2% Ti [0017,0020] are added for grain refinement. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to have added Zr, V, and Ti in the ranges taught by EP’275 to the Al-Si die casting alloy of Wang, in order to improve the grain refinement and mechanical properties of the alloy (as taught by EP’275 [0017,0020]).
.

Claims 1-10, 12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al (US 5,484,492).

Claim 1

cl. 8
cl. 17
cl. 10
cl. 11
Claim 12
cl. 13
Claim 14
cl. 15
cl. 16
Rogers
Si
14.1-17



about 15%

14.1-17
14.5-15.5
14.1-15.9


12-15
Mg
about 0.3-0.6



about 0.4

0.3-0.6
0.35-0.45
about 0.3-0.6
≤0.5

0.1-1
Cu
≤2.0



about 1.5

0-2.0
1.0-2.0

0.5-2.0

1.5-5.5
Fe

≤0.8 (cl. 2)




0-0.8
0-0.4

≤0.8

0.1-1
Mn

≤1.0 (cl. 2)




0-1.0
0-0.5

≤1.0

0.1-0.8
Ni

≤1.0 (cl. 4)
≥0.1
≥0.1

0.1-0.6 (outside)
0-1.0
0.1-0.6 (outside)


≤1.0
1.0-3
Ti

≤0.5 (cl. 4)
≥0.1
≥0.1

0.1-0.3
0-0.5
0.1-0.3


≤0.5
≤0.25
Zr

≤0.5 (cl. 5)
≥0.1
≥0.1

0.1-0.3
0-0.5
0.1-0.3


≤0.5
0.01-0.1
V

≤0.5 (cl. 5)
≥0.1
≥0.1

0.1-0.3
0-0.5
0.15-0.3


≤0.5
0.005-0.2
Sr

50-1000 ppm (cl. 6)



50-100ppm
50-1000ppm 
50-100ppm 


50-1000ppm 
0.001-0.1
P

10-100 ppm (cl. 7)



10-50ppm
10-100ppm
10-50ppm


10-100ppm
-0.05
Zn

≤0.5 (cl. 9)

≤0.5


0-0.8
0-0.5



0-3
Al
≥75







≥75


balance

Table 2: instant claims vs. Rogers
Rogers teaches an Al-Si alloy composition that is suitable for die casting (column 10 lines 50-51), which overlaps the claimed ranges of Mg, Cu, Fe, Mn, Ni, Ti, Zr, V, Sr, Zn, and Al (instant claims 1-10, 12, 14-17, see Table 2 above for comparison). Concerning the range of Al taught by Rogers, Rogers implies a maximum of 85.2% aluminum (given the minimum ranges of elements taught by Rogers), which overlaps the claimed minimum of 75% (instant claims 1 and 14). Because Rogers teaches an aluminum alloy die casting alloy with alloying ranges that overlap or touch the boundary of the presently claimed alloying ranges, it is held that Rogers has created a prima facie case of obviousness of the presently claimed invention.
§ 2144.05 and Peterson, supra.

Concerning instant claim 3, Rogers teaches ranges of Fe and Mn that are within 25% of each other, and therefore meets the instant limitation.
Concerning instant claims 18 and 19, Rogers teaches a high pressure die casting said alloy into an article (column 10 lines 50-51).
Concerning instant claim 20, it would have been within the level of one of ordinary skill in the art to have die cast the Al-Si alloy of Rogers into a variety of structural components, such as a transmission clutch housing, because Rogers teaches said Al-Si alloy excellent casting properties as well as excellent strength/high mechanical properties (column 1 lines 7-8).

Response to Amendment/Arguments
In the response filed on 11/19/20, applicant amended claims 1, 12, 14, and 17 and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
Concerning the IDS filed 4/9/18, the examiner has added the missing dates and an initialed copy is hereby included.
The examiner maintains the 112(b) indefinite rejection over the relative phrase “about”, see discussion above.
The examiner agrees the instant amendment has overcome the previous rejections under 35 U.S.C. 102 in view of Wang’683, however, the instant claims remain rejected under 103 in view of Wang’683. Wang’683 teaches “approximately 5 to 14% Si”, wherein 14.1% Si is a reasonable approximation of “approximately 14% Si” (claims 1, 12). Concerning claim 10 which 
The examiner agrees the instant amendment has overcome all rejections in view of Wang’115.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Wang’683 (drawn to “approximately 5 to 14% Si”) does not teach or suggest an Al-Si-Cu-Mg alloy, complete with 14.5-15.5% silicon, substantially as presently claimed in claim 13. Additionally, Rogers does not teach or suggest an Al-Si alloy complete with the claimed Ni range of claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        3/8/2021